


Exhibit 10.1




EMPLOYMENT AND NON-COMPETITION AGREEMENT
This Employment and Non-Competition Agreement (this “Agreement”), was originally
entered into on March 27, 2012, between Interface Security Systems, L.L.C., a
Louisiana limited liability company (the “Employer”), and Charles H. Moeling
(the “Employee”).
WHEREAS, the Employer wishes to continue employing the Employee as the Executive
Vice President Sales and Chief Marketing Officer of the Employer, and the
Employee wishes to continue working as the Executive Vice President Sales of the
Employer, on the terms set forth below.
NOW, THEREFORE, the original agreement is hereby amended and agreed as follows:
1.Employment. The Employer hereby employs the Employee, and the Employee hereby
accepts employment, upon the terms and subject to the conditions hereinafter set
forth.


2.Duties. The Employee shall be employed as the Executive Vice President of
Sales and Chief Marketing Officer of the Employer. In such capacity, the
Employee shall have the responsibilities and duties customary for such offices
and such other executive responsibilities and duties as are assigned by the CEO
of Interface Security Systems Holdings, Inc. (“Holdings”) which are consistent
with the Employee’s position. The Employee agrees to devote his full business
time and efforts to the performance of his duties to the Employer and each of
its subsidiaries and shall not engage in any other business activities.


3.Term. Unless earlier terminated pursuant to Section 6, the renewal term of
employment of the Employee hereunder shall commence on August 10, 2015 (the
“Commencement Date”) and shall continue until September 14, 2017 (the “Initial
Term”), and shall thereafter be automatically renewed for additional one (1)
year terms (each, a “Renewal Term”), unless either party gives the other party
written notice of non-renewal of this Agreement at least six months (6) months
prior to the expiration of the Initial Term or the then current Renewal Term, as
the case may be.


4.Compensation and Benefits. Until the termination of the Employee’s employment
hereunder, in consideration for the services of the Employee hereunder, the
Employer shall compensate the Employee as follows:


(a)Base Salary. The Employer shall pay the Employee, in accordance with the
Employer’s then current payroll practices, a base salary (the “Base Salary”) at
an annual rate of $225,000. The Base Salary shall not be decreased at any time
during the term of this Agreement, except that the Base Salary may be decreased
by the Board of Directors of Holdings (the “Board”) if the base salaries of all
other executive officers of the Employer are decreased by the same percentage
and for the same period of time.


(b)Bonus. During the term of this Agreement, the Employer shall be subject to a
bonus plan (the “Employee Bonus Plan”). The Employee Bonus Plan shall be
designed to








--------------------------------------------------------------------------------




provide the Employee with an opportunity to earn and receive certain bonus
payments (less any amount required to be withheld under applicable laws and less
any applicable Draw Amount (as defined in the Employee Bonus Plan) (if any))
(the “Employee Bonus”) based on the Employer and Employee achieving expected
levels of sales performance targets during the period(s) covered by such
Employee Bonus Plan. The sales performance targets under each such Employee
Bonus Plan shall be based on the Employer achieving certain recurring monthly
revenue (“RMR”) targets, and the Employee Bonus shall be based on certain
commission levels calculated in accordance with such RMR targets. If the
Employee Bonus Plan for each quarter in a calendar year meets or exceeds the
applicable RMR targets for each such quarter, the Employee shall receive the
Employee Bonus for such quarter; provided, however, that if the Employee Bonus
Plan for the year meets or exceeds the applicable RMR targets for that year, but
not for each quarter in such year, the Employee shall receive the Employee Bonus
for such year reduced by the aggregate amount of the Employee Bonus for each
quarter (if any) paid to such Employee in that year. The Employee shall be
entitled to receive the applicable Employee Bonus if the Employee is employed by
the Employer on the last day of the quarter or year to which the Employee Bonus
Plan applies. Any such Employee Bonus shall be paid by the Employer within the
forty-five (45) day period immediately following the last day of the quarter or
year in which it is earned, as applicable, as soon as administratively feasible
after the availability of the results needed to calculate the degree of
achievement of such bonus under the applicable Employee Bonus Plan. The Employee
Bonus Plan is as set forth on Addendum 1 attached hereto and will continues in
effect until such time as it is amended by mutual agreement of Employer and
Employee.


(c)Vacation. The Employee shall be entitled to four (4) weeks paid vacation each
calendar year. Any vacation shall be taken at the reasonable and mutual
convenience of the Employer and the Employee. Accrued vacation not taken in any
calendar year will not be carried forward or used in any subsequent calendar
year.


(d)Insurance; Other Benefits. The Employee shall be entitled to participate in
or receive benefits under all accident, disability, life and health insurance
plans, all pension, retirement, deferred compensation and all other employee
benefit plans maintained by the Employer at the same rates provided in the
Employer’s Company Handbook. Employer agrees to pay 100% of the Employees
premiums related to the applicable Employer plan.


(e)Travel Expenses. The Employer acknowledges that the Employee resides in the
vicinity of Atlanta, Georgia, and shall commute to the Employer’s office in
Dallas County, Texas. The Employer shall pay the Employee’s reasonable travel
expenses associated with such commuting and business travel from the Atlanta,
Georgia area.


5.Expenses. The Employer shall reimburse the Employee for all reasonable
expenses of types authorized by the Employer and incurred by the Employee in the
performance of his duties hereunder plus an Automobile Allowance of $2400 per
month. The Employee shall comply with such budget limitations and approval and
reporting requirements with respect to expenses as the Employer may establish
from time to time.


6.Termination. The Employee’s employment hereunder shall commence on the
Commencement Date and continue until the expiration of the Initial Term, and any
extension of








--------------------------------------------------------------------------------




such term pursuant to Section 3 above, except that the employment of the
Employee hereunder shall earlier terminate:


(a)Death. Upon the death of the Employee during the term of his employment
hereunder.


(b)Disability. At the option of the Employer, in the event of the Employee’s
Disability (as defined below), upon thirty (30) days’ written notice from the
Employer. For purposes hereof, the Employee shall be deemed to have a
“Disability” if an independent medical doctor (selected by the Employer’s health
or disability insurer) certifies that the Employee has for three (3) months,
consecutive or non‑consecutive, in any twelve (12) month period been disabled in
a manner which would constitute “disability” for purposes of the disability
insurance policy provided by the Employer pursuant to Section 4(d). Any refusal
by the Employee to submit to a medical examination for the purpose of certifying
Disability under this Section 6(b) shall be deemed to constitute conclusive
evidence of the Employee’s Disability.


(c)For Cause. For “Cause” immediately upon written notice by the Employer to the
Employee. For purposes of this Agreement, a termination shall be for Cause if
the Board shall determine that any one or more of the following has occurred:


(i)the Employee shall have committed an act of fraud, embezzlement,
misappropriation of funds or material property or breach of fiduciary duty
against the Employer, including, but not limited to, the offer, payment,
solicitation or acceptance of any unlawful bribe or kickback with respect to the
Employer’s business; or


(ii)the Employee shall have been convicted by a court of competent jurisdiction
of, or pleaded guilty or nolo contendere to, any felony; or


(iii)the Employee shall have committed a breach of any of the covenants, terms
and provisions of Sections 7 or 8 hereof; or


(iv)the Employee shall have breached any one or more of the provisions of this
Agreement (excluding Sections 7 and 8 hereof) and such breach shall have
continued for a period of ten (10) days after written notice to the Employee
specifying such breach in reasonable detail; or


(v)the Employee shall have engaged in willful misconduct or gross negligence in
the performance of the Employee’s duties; or


(vi)the Employee shall have refused, after written notice, to obey any lawful
resolution of or direction by the Board; or


(vii)the Employee shall be chronically absent from work (excluding vacation,
illnesses or leaves of absence approved by the Board).


(d)Resignation. At any time, upon written notice by the Employee to the
Employer.








--------------------------------------------------------------------------------




(e)Termination Without Cause. At any time, upon written notice by the Employer
to the Employee. For purposes of clarity, termination without cause does not
include non-renewal of this Agreement by either the Employer or the Employee as
provided in Section 3.


(f)Rights and Remedies on Termination.


(i)If the Employee’s employment hereunder is terminated pursuant to Sections
6(a) or 6(b) or, by the Employee pursuant to Section 6(d), then the Employee (or
his estate, as applicable) shall be entitled to receive his Base Salary through
the date of termination or expiration and any earned and unpaid bonuses (if
any).


(ii)If the Employee’s employment hereunder is terminated by the Employer
pursuant to Section 6(c), then the Employee shall be entitled to receive his
Base Salary through the date of termination or expiration.


(iii)If the Employee’s employment hereunder is terminated by the Employer
pursuant to Section 6(e), then the Employee shall be entitled to receive (A)
payment, in accordance with the Employer’s then current payroll practices, of
the Employee’s Base Salary in effect at the time of such termination, for a
period equal to Twelve (12) months following such termination and (B) any earned
and unpaid bonuses payable (if any) in one lump sum payment within fifteen (15)
days after such termination (such payments described in the foregoing (A) and
(B) of this Section 6(f)(iii), together, the “Severance Payment”). The
Employer’s obligation to pay the Severance Payment (including any installment
thereof), as contemplated by this Section ý6ý(f)(ii), is expressly conditioned
upon the Employee’s (i) execution of a full general release, releasing any and
all claims (known and unknown) that the Employee may have against the Employer
arising out of or in any way related to the Employee’s employment or termination
of employment with the Employer and (ii) continued compliance by the Employee
with the provisions of the Employer’s Employee Proprietary Information and
Inventions Agreement. In the event that the Employee fails to comply with any
such conditions, the Employer’s obligation to pay the Severance Payment
(including any installment thereof) will terminate and be of no further effect.


(iv)If the Employee’s employment hereunder is terminated pursuant to Sections
6(a), 6(b), 6(d) or 6(e) then the Employee shall be entitled to payment for any
accrued and unused vacation as of the date of termination.


(v)Except as otherwise set forth in this Section 6(f), the Employee shall not be
entitled to any severance, bonus or other compensation after termination other
than payment of any portion of his Base Salary through the date of his
termination and any expense reimbursements under Section 5 hereof for expenses
incurred in the performance of his duties prior to termination.


7.Employee Proprietary Information and Inventions Assignment. The Employee shall
be required, as a condition to employment with the Employer, to sign the
Employer’s Employee Proprietary Information and Inventions Agreement attached
hereto as Exhibit A.










--------------------------------------------------------------------------------




8.Confidential Information. The Employee recognizes and acknowledges that
certain assets of the Employer and the other Interface Companies, including,
without limitation, information regarding customers, pricing policies, methods
of operation, proprietary production processes, proprietary computer programs,
sales, products, profits, costs, markets, key personnel, formulae, product
applications, technical processes and trade secrets (hereinafter called
“Confidential Information”) are valuable, special, and unique assets of the
Interface Companies and their affiliates. The Employee shall not, during or
after his term of employment, disclose any or any part of the Confidential
Information to any person, firm, corporation, association, or any other entity
for any reason or purpose whatsoever, directly or indirectly, except as may be
required pursuant to his employment hereunder; provided, that Confidential
Information shall in no event include (a) Confidential Information which was
generally available to the public at the time of disclosure by the Employee or
(b) Confidential Information which becomes publicly available other than as a
consequence of the breach by the Employee of his confidentiality obligations
hereunder. In the event of the termination of his employment, whether voluntary
or involuntary and whether by the Employer or the Employee, the Employee shall
deliver to the Employer all documents and data pertaining to the Confidential
Information and shall not take with him any documents or data of any kind or any
reproductions (in whole or in part) or extracts of any items relating to the
Confidential Information. Nothing contained within this Section 8 shall prohibit
the Employee from disclosing Confidential Information if such disclosure is
required pursuant to any final and non appealable order, judgment or decree of
any governmental authority. Nothing contained within this Section 8 shall
prohibit the Employee from disclosing Confidential Information if such
disclosure is required by law, governmental process or valid legal process. In
the event that the Employee is legally compelled to disclose any of the
Confidential Information, he shall provide the Employer with prompt written
notice so that the Employer, at its sole cost and expense, may seek a protective
order or other appropriate remedy and/or waive compliance with the provisions of
this Agreement. In the event that such protective order or other remedy is not
obtained, or that the Employer waives compliance with the provisions of this
Agreement, the Employee shall furnish only that portion of the Confidential
Information that he is advised by counsel is legally required. The
confidentiality obligations of the Employee set forth in this Section 8 are in
addition to, and not in lieu of, the confidentiality obligations of the Employee
set forth in any other non-competition agreement.


9.General.


(a)Notices. All notices and other communications hereunder shall be in writing
or by written telecommunication, and shall be deemed to have been duly given if
delivered personally or if mailed by certified mail, return receipt requested,
postage prepaid or sent by written telecommunication or telecopy, to the
relevant address set forth below, or to such other address as the recipient of
such notice or communication shall have specified to the other party hereto in
accordance with this Section 9(a):


If to the Employer:
Interface Security Systems, L.L.C.

3773 Corporate Center Drive
Earth City, Missouri 63045
Attn:    Kenneth Obermeyer
Telephone:    (314) 595-0103
Fax:        (314) 595-0376






--------------------------------------------------------------------------------




If to the Employee:
Charles H. Moeling

327 Shoreline Circle
Newnan, Georgia 30263


(b)Equitable Remedies. Each of the parties hereto acknowledges and agrees that
upon any breach by the Employee of his obligations under Sections 7 and 8
hereof, the Employer will have no adequate remedy at law, and accordingly will
be entitled to specific performance and other appropriate injunctive and
equitable relief.


(c)409A Provisions.  Notwithstanding anything herein to the contrary, this
Agreement is intended to be interpreted and applied so that the payment of the
benefits set forth herein either shall either be exempt from the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), or
shall comply with the requirements of such provision.  Notwithstanding any
provision in this Agreement or elsewhere to the contrary, if the Employee is a
“specified employee” as defined in Treasury Regulation Section 1.409A-1(i), any
payments or benefits due upon a termination of the Employee’s employment under
any arrangement that constitutes a “deferral of compensation” within the meaning
of Section 409A of the Code and which do not otherwise qualify under the
exemptions under Treasury Regulation Section 1.409A-1 (including without
limitation, the short-term deferral exemption and the permitted payments under
Section 1.409A-1(b)(9)(iii)(A) thereof), shall be delayed and paid or provided
on the earlier of (i) the first day of the seventh month after the Employee’s
“separation from service” (as defined in Treasury Regulation Section
1.409A-1(h)) for any reason other than death, and (ii) the date of the
Employee’s death.  Notwithstanding anything in this Agreement or elsewhere to
the contrary, distributions upon termination of the Employee’s employment may
only be made upon a “separation from service” as determined under Code Section
409A.  Each payment under this Agreement or otherwise shall be treated as a
separate payment for purposes of Code Section 409A.  In no event may the
Employee, directly or indirectly, designate the calendar year of any payment to
be made under this Agreement or otherwise which constitutes a “deferral of
compensation” within the meaning of Code Section 409A.  All reimbursements and
in-kind benefits provided under this Agreement shall be made or provided in
accordance with the requirements of Code Section 409A.  To the extent that any
reimbursements pursuant to this Agreement or otherwise are taxable to the
Employee, any reimbursement payment due to the Employee shall be paid to the
Employee on or before the last day of the Employee’s taxable year following the
taxable year in which the related expense was incurred, subject to the condition
that the Employee has provided the Employer written documentation of such
expenses in a timely fashion and such expenses otherwise satisfy the Employer’s
expense reimbursement policies.  Reimbursements pursuant to this Agreement or
otherwise are not subject to liquidation or exchange for another benefit and the
amount of such reimbursements that the Employee receives in one taxable year
shall not affect the amount of such reimbursements that the Employee receives in
any other taxable year.  Notwithstanding any of the foregoing to the contrary,
the Employer and their respective officers, directors, employees, or agents make
no guarantee that the terms of this Agreement as written comply with, or are
exempt from, the provisions of Code Section 409A, and none of the foregoing
shall have any liability for the failure of the terms of this Agreement as
written to comply with, or be exempt from, the provisions of Code Section 409A.






--------------------------------------------------------------------------------




(d)Severability. If any provision of this Agreement is or becomes invalid,
illegal or unenforceable in any respect under any law, the validity, legality
and enforceability of the remaining provisions hereof shall not in any way be
affected or impaired.


(e)Waivers. No delay or omission by either party hereto in exercising any right,
power or privilege hereunder shall impair such right, power or privilege, nor
shall any single or partial exercise of any such right, power or privilege
preclude any further exercise thereof or the exercise of any other right, power
or privilege.


(f)Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.


(g)Arbitration, Other Disputes. In the event of any dispute or controversy
arising under or in connection with this Agreement, the parties shall first
promptly try in good faith to settle such dispute or controversy by mediation
under the applicable rules of the American Arbitration Association before
resorting to arbitration. In the event such dispute or controversy remains
unresolved in whole or in part for a period of thirty (30) days after it arises,
the parties will settle any remaining dispute or controversy exclusively by
arbitration in Dallas County, Texas in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. All administrative fees and
arbitration fees shall be split equally by the Employer and the Employee.
Notwithstanding the above, the Employer shall be entitled to seek a restraining
order or injunction in any competent jurisdiction to prevent any continuation of
any violation of any of Sections 7 or 8 hereof. The prevailing party may recover
attorney’s fees in any dispute or controversy arising under or in connection
with this Agreement.


(h)Assigns. This Agreement shall be binding upon and inure to the benefit of the
heirs and successors of each of the parties hereto, including any entity which
acquires substantially all of the assets or stock of the Employer; provided,
however, this Agreement may not be assigned by the Employee without the prior
written consent of the Board. Any other attempted assignment, transfer,
conveyance or other disposition of your right to compensation or other benefits
will be null and void.


(i)Entire Agreement. This Agreement contains the entire understanding of the
parties, supersedes all prior agreements and understandings relating to the
subject matter hereof, including, without limitation, any existing Employment
Agreement between the parties hereto and shall not be amended except by a
written instrument hereafter signed by each of the parties hereto.


(j)Governing Law. This Agreement and the performance hereof shall be construed
and governed in accordance with the laws of the State of Texas.


[SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have caused this Agreement to be duly executed as of the date and year first
above written.
INTERFACE SECURITY SYSTEMS, L.L.C.




By: /s/ Michael T. Shaw                
Name:    Michael T. Shaw
Title:    Chief Executive Officer


EMPLOYEE:


/s/ Charles H. Moeling                        
Charles H. Moeling












--------------------------------------------------------------------------------




EXHIBIT A
EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT
(Attached)














































A-1




--------------------------------------------------------------------------------




EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT
In consideration of my employment or continued employment by Interface Security
Systems, L.L.C. (the “Company”), my access to the Proprietary Information
(defined below) of the Company and its Affiliates (as hereinafter defined) and
Third Party Information (defined below) during such employment and the
compensation now and hereafter paid to me, I hereby agree as follows:
1.Non-Disclosure; Restrictive Covenants.


1.1    Recognition of Company’s Rights; Non-disclosure. The Company or its
Affiliates will provide me with certain Proprietary Information, as defined
herein. I will hold in strictest confidence and will not disclose, use, lecture
upon or publish any of the Proprietary Information, except as such disclosure,
use or publication may be required in connection with my work for the Company or
its Affiliates. I will obtain Company’s written approval before publishing or
submitting for publication any material (written, oral, or otherwise) that
relates to the Company or any Affiliates and/or incorporates any Proprietary
Information. I hereby assign to the Company any rights I may have or acquire in
such Proprietary Information and recognize that all Proprietary Information
shall be the sole property of the Company or its Affiliates and their assigns.
The term “Affiliates” means all subsidiaries of the Company and each person or
entity that controls, is controlled by, or is under common control with the
Company.


1.2    Proprietary Information. The term “Proprietary Information” means any and
all confidential and/or proprietary knowledge, data or information of the
Company or any Affiliate of the Company. By way of illustration but not
limitation, “Proprietary Information” includes (a) trade secrets, inventions,
mask works, ideas, processes, formulas, source and object codes, data, programs,
other works of authorship, know-how, improvements, discoveries, developments,
designs and techniques (hereinafter collectively referred to as “Inventions”)
and (b) information regarding plans for research, development, new products,
marketing and selling, business plans, budgets and unpublished financial
statements, licenses, prices and costs, suppliers and customers; and
(c) information regarding the skills and compensation of other employees of the
Company or any Affiliate of the Company. Notwithstanding the foregoing, it is
understood that, at all such times, I am free to use information which is
generally known in the trade or industry, which is not gained as result of a
breach of this Agreement, and my own skill, knowledge, know-how and experience
to whatever extent and in whichever way I wish; provided, however, it does not
violate any noncompetition covenants.


1.3    Third Party Information. I understand, in addition, that the Company or
its Affiliates have received and in the future will receive from third parties
confidential or proprietary information (“Third Party Information”) subject to a
duty on the part of the Company or its Affiliates to maintain the
confidentiality of such information and to use it only for certain limited
purposes. During the term of my employment and thereafter, I will hold Third
Party Information in the strictest confidence and will not disclose to anyone
(other than personnel of the Company or its Affiliates who need to know such
information in



1

--------------------------------------------------------------------------------




connection with their work for the Company or an Affiliate) or use, except in
connection with my work for the Company or an Affiliate, Third Party
Information.


1.4    No Improper Use of Information of Prior Employers and Others. During my
employment by the Company I will not improperly use or disclose any confidential
information or trade secrets, if any, of any former employer or any other person
to whom I have an obligation of confidentiality, and I will not bring onto the
premises of the Company or an Affiliate any unpublished documents or any
property belonging to any former employer or any other person to whom I have an
obligation of confidentiality unless consented to in writing by that former
employer or person. I will use in the performance of my duties only information
which is generally known and used by persons with training and experience
comparable to my own, which is common knowledge in the industry or otherwise
legally in the public domain, or which is otherwise provided or developed by the
Company or an Affiliate. By accepting or continuing employment, I further agree
and acknowledge that I will not be in breach of any non-competition covenants
that I have or may have had with any other companies or employers.


1.5    Restrictive Covenants.


(a)In consideration for being provided access to the Company’s Proprietary
Information of the Company or its Affiliates and my agreement neither to
improperly disclose nor utilize the Proprietary Information as set forth herein,
for the period of my employment with the Company and thereafter for a period of
twelve (12) months following the date of the termination of my employment, I
will not, directly or indirectly, either as an individual or as an employee,
officer, director, shareholder, partner, member, adviser or consultant or in any
capacity provide the same or substantially the same services that I provide
while employed by the Company for any business that is in competition with the
Business of the Company or its Affiliates in any operations, distribution or
administrative location within the Restricted Zone.


(b)In addition to any other covenants or agreements to which I may be subject,
for the period of my employment with the Company and thereafter for the period
ending on the second anniversary of the date of the termination of my
employment, I will not, directly or indirectly, either as an individual or as an
employee, officer, director, shareholder, partner, adviser, or consultant, or in
any capacity whatsoever: (i) recruit, hire, assist others in recruiting or
hiring, discuss employment or refer to others for employment (collectively
referred to as “Recruiting Activity”) any person who is, or within the twelve
(12) month period immediately preceding the date any such Recruiting Activity
was, an employee or independent contractor of the Company or its Affiliates;
(ii) accept employment or be retained as a consultant or independent contractor
by any person under circumstances where the performance of my duties might
reasonably be expected to require me to make use of or disclose confidential
information of the Company and its Affiliates; or (iii) approach or solicit any
customer or vendor of the Company or its Affiliates for the purpose of competing
with the Company or its Affiliates or causing, directly or indirectly, any such
person to cease doing business with the Company or its Affiliates.



2

--------------------------------------------------------------------------------




(c)For the purposes of this Agreement, (i) the “Business of the Company or its
Affiliates” means the business of installing, selling, , managing or monitoring
residential or commercial security systems, secure managed broadband services,
video surveillance services, digital voice services and all other managed
services being provided by employer to its customers during the term of this
agreement (ii) “Restricted Zone” means (A) each city and county in which the
Company and its subsidiaries is located as of the date of this Agreement and at
the time of your termination of employment with the Company and (B) each state
in which the Company and its subsidiaries have, in aggregate, at least five
hundred (500) customers at the time of your termination of employment with the
Company. I agree that the scope of each of the covenants contained in this
Section 1.5 is reasonable as to time, area, and persons and is necessary to
protect the legitimate business interest of the Company. I further agree that
such covenants will be regarded as divisible and will be operative as to time,
area and persons to the extent that they may be so operative. The terms of this
Section 1.5 shall not apply to the ownership by me of less than two percent (2%)
of a class of equity securities of an entity, which securities are publicly
traded on the New York Stock Exchange, the American Stock Exchange, or the
National Market System of the National Association of Securities Dealers
Automated Quotation System. The provisions of this Section 1.5 will survive any
termination or expiration of this Agreement.


2.Assignment of Inventions.


2.1    Proprietary Rights. The term “Proprietary Rights” shall mean all trade
secret, patent, copyright, mask work and other intellectual property rights
throughout the world.


2.2    Prior Inventions. Inventions, if any, patented or unpatented, which I
made prior to the commencement of my employment with the Company are excluded
from the scope of this Agreement. To preclude any possible uncertainty, I have
set forth on Appendix A (Prior Inventions) attached hereto a complete list of
all Inventions that I have, alone or jointly with others, conceived, developed
or reduced to practice or caused to be conceived, developed or reduced to
practice prior to the commencement of my employment with the Company, that I
consider to be my property or the property of third parties and that I wish to
have excluded from the scope of this Agreement (collectively referred to as
“Prior Inventions”). If disclosure of any such Prior Invention would cause me to
violate any prior confidentiality agreement, I understand that I am not to list
such Prior Inventions in Appendix A but am only to disclose a cursory name for
each such invention, a listing of the parties to whom it belongs and the fact
that full disclosure as to such inventions has not been made for that reason. A
space is provided on Appendix A for such purpose. If no such disclosure is
attached, I represent that there are no Prior Inventions. If, in the course of
my employment with the Company, I incorporate a Prior Invention into a product,
process or machine of the Company or an Affiliate, the Company and such
Affiliate is hereby granted and shall have a nonexclusive, royalty-free,
irrevocable, perpetual, worldwide license (with rights to sublicense through
multiple tiers of sublicensees) to make, have made, modify, use and sell such
Prior Invention. Notwithstanding the foregoing, I agree that I will not



3

--------------------------------------------------------------------------------




incorporate, or permit to be incorporated, Prior Inventions in any Company
Inventions without the Company’s prior written consent.


2.3    Assignment of Inventions. Subject to the terms hereof, I hereby assign
and agree to assign in the future (when any such Inventions or Proprietary
Rights are first reduced to practice or first fixed in a tangible medium, as
applicable) to the Company (or to such Affiliate as the Company may direct) all
my right, title and interest in and to any and all Inventions (and all
Proprietary Rights with respect thereto) whether or not patentable or
registrable under copyright or similar statutes, made or conceived or reduced to
practice or learned by me, either alone or jointly with others, during the
period of my employment with the Company. Inventions assigned to the Company, or
to an Affiliate or a third party as directed by the Company pursuant hereto, are
hereinafter referred to as “Company Inventions.”


2.4    Obligation to Keep Company Informed. During the period of my employment
and for six (6) months after termination of my employment with the Company, I
will promptly disclose to the Company fully and in writing all Inventions
authored, conceived or reduced to practice by me, either alone or jointly with
others. In addition, I will promptly disclose to the Company all patent
applications filed by me or on my behalf within one (1) year after termination
of employment.


2.5    Government or Third Party. I also agree to assign all my right, title and
interest in and to any particular Company Invention to a third party, including
without limitation the United States, as directed by the Company.


2.6    Works for Hire. I acknowledge that all original works of authorship which
are made by me (solely or jointly with others) within the scope of my employment
and which are protectable by copyright are “works made for hire,” pursuant to
United States Copyright Act (17 U.S.C., Section 101).


2.7    Enforcement of Proprietary Rights. I will assist the Company and its
Affiliates in every proper way to obtain, and from time to time enforce, United
States and foreign Proprietary Rights relating to Company Inventions in any and
all countries. To that end, I will execute, verify and deliver such documents
and perform such other acts (including appearances as a witness) as the Company
may reasonably request for use in applying for, obtaining, perfecting,
evidencing, sustaining and enforcing such Proprietary Rights and the assignment
thereof. In addition, I will execute, verify and deliver assignments of such
Proprietary Rights to the Company or its designee. My obligation to assist the
Company and its Affiliates with respect to Proprietary Rights relating to such
Company Inventions in any and all countries shall continue beyond the
termination of my employment, but the Company shall compensate me at a
reasonable rate after my termination for the time actually spent by me at the
Company’s request on such assistance. In the event the Company is unable for any
reason, after reasonable effort, to secure my signature on any document needed
in connection with the actions specified in the preceding paragraph, I hereby
irrevocably designate and appoint the Company and each of its duly authorized
officers and agents as my agent and attorney in fact, which appointment is
coupled with an interest, to act for and in my behalf to execute, verify and
file any such documents and to do all other lawfully permitted acts to



4

--------------------------------------------------------------------------------




further the purposes of the preceding paragraph with the same legal force and
effect as if executed by me. I hereby waive and quitclaim to the Company any and
all claims, of any nature whatsoever, which I now or may hereafter have for
infringement of any Proprietary Rights assigned hereunder to the Company or its
designees.


3.Records. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that may be required by
the Company) of all Proprietary Information developed by me and all Inventions
made by me during the period of my employment at the Company, which records
shall be available to and remain the sole property of the Company at all times.


4.No Conflicting Obligation. I represent that my performance of all the terms of
this Agreement and as an employee of the Company does not and will not breach
any agreement to keep in confidence information acquired by me in confidence or
in trust prior to my employment by the Company. I have not entered into, and I
agree I will not enter into, any agreement either written or oral in conflict
herewith.


5.Return Of Property and Company Documents. When I leave the employ of the
Company, I will deliver to the Company any and all property of the Company or
any Affiliate in my possession, including any computers, as well as any and all
drawings, notes, memoranda, specifications, devices, formulas, and documents,
together with all copies thereof, and any other material containing or
disclosing any Company Inventions, Third Party Information or Proprietary
Information of the Company. I further agree that any property situated on the
premises of the Company or any Affiliate and owned by the Company of the Company
or any Affiliate, including computers, disks and other storage media, filing
cabinets or other work areas, is subject to inspection by Company or Affiliate
personnel at any time with or without notice. In addition, if requested by the
Company, I will destroy or permanently delete any data of the Company or any
Affiliate stored on any computer or other devise in my possession. Prior to
leaving, I will cooperate with the Company in completing and signing the
Company’s termination statement.


6.Legal And Equitable Remedies. Because my services are personal and unique and
because I may have access to and become acquainted with the Proprietary
Information of the Company or its Affiliates, the Company and its Affiliates
shall have the right to enforce this Agreement and any of its provisions by
injunction, specific performance or other equitable relief, without bond and
without prejudice to any other rights and remedies that the Company or its
Affiliates may have for a breach of this Agreement.


7.Notices. Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified on the signature page hereto or at
such other address as the party shall specify in writing. Such notice shall be
deemed given upon personal delivery to the appropriate address or if sent by
certified or registered mail, three (3) days after the date of mailing.


8.Notification of New Employer. In the event that I leave the employ of the
Company, I hereby consent to the notification of my new employer of my rights
and obligations under this Agreement.





5

--------------------------------------------------------------------------------




9.General Provisions.


9.1    Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by and construed according to the laws of the State of Texas, as such
laws are applied to agreements entered into and to be performed entirely within
Texas between Texas residents. I hereby expressly consent to the personal
jurisdiction of the state and federal courts located in Dallas County, Texas for
any lawsuit filed there against me by Company arising from or related to this
Agreement.


9.2    Severability. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein. If moreover, any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it to the minimum extent necessary, so as to be enforceable to the
extent compatible with the applicable law as it shall then appear.


9.3    Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its Affiliates and their successors and assigns. Each
Affiliate of the Company shall be deemed a third party beneficiary of this
Agreement and entitled to enforce this Agreement and seek any remedy or damages
hereunder.


9.4    Survival. The provisions of this Agreement shall survive the termination
of my employment and the assignment of this Agreement by the Company to any
successor in interest or other assignee.


9.5    Employment. I agree and understand that nothing in this Agreement shall
confer any right with respect to continuation of employment by the Company, nor
shall it interfere in any way with my right or the Company’s right to terminate
my employment at any time, with or without cause.


9.6    Waiver; Amendments. No waiver by the Company or its Affiliates of any
breach of this Agreement shall be a waiver of any preceding or succeeding
breach. No waiver by the Company or its Affiliates of any right under this
Agreement shall be construed as a waiver of any other right. The Company shall
not be required to give notice to enforce strict adherence to all terms of this
Agreement. No modification of or amendment to this Agreement, nor any waiver of
any rights under this Agreement, will be effective unless in writing and signed
by the party to be charged.


9.7    Entire Agreement. The obligations pursuant to Sections 1 and 2 of this
Agreement shall apply to any time during which I was previously employed, or am
in the future employed, by the Company or its Affiliates as a consultant if no
other agreement governs nondisclosure and assignment of inventions during such
period. This Agreement is the final, complete and exclusive agreement of the
parties with respect to the subject matter



6

--------------------------------------------------------------------------------




hereof and supersedes and merges all prior discussions between us. Any
subsequent change or changes in my duties, salary or compensation will not
affect the validity or scope of this Agreement.


This Agreement shall be effective as of August 10, 2015.
I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS AND HAVE
COMPLETELY FILLED OUT APPENDIX A TO THIS AGREEMENT.


Dated: August 10, 2015
/s/ Charles H. Moeling                    Charles H. Moeling

    
Address: 327 Shoreline Circle
Newnan, Georgia 30263









7

--------------------------------------------------------------------------------




APPENDIX A
PRIOR INVENTIONS
TO:        Interface Security Systems, L.L.C.
FROM:    Charles H. Moeling
DATE:        March 30, 2012
SUBJECT:    Previous Inventions


1.Except as listed in Section 2 below, the following is a complete list of all
inventions or improvements relevant to the subject matter of my employment by
Interface Security Systems, L.L.C. (the “Company”) that have been made or
conceived or first reduced to practice by me alone or jointly with others prior
to my engagement by the Company:
    
o    No inventions or improvements.
o    See below:
                                            
                                            
                                            
                                            


o     Additional sheets attached.


2.Due to a prior confidentiality agreement, I cannot complete the disclosure
under Section 1 above with respect to inventions or improvements generally
listed below, the proprietary rights and duty of confidentiality with respect to
which I owe to the following parties:
 
Invention or Improvement
Parties
Relationship
 
_______________________
__________________
____________________
 
_______________________
__________________
____________________
 
_______________________
__________________
____________________



o     Additional sheets attached.






--------------------------------------------------------------------------------




EXHIBIT B
EMPLOYEE BONUS PLAN
(August 10, 2015 - September 14, 2017)


For the 12 month period commencing on April 1, 2013 and ending on September 14,
2017, the Employee shall be paid the Employee Bonus based on the Employer
achieving the RMR
targets under the following Employee Bonus Plan:


1.
For the first calendar month of each quarter, the Employee shall be paid the
Employee Bonus in the second month of such quarter (according to the Employer’s
payroll polices) based upon the RMR targets booked by the Employer during the
calendar month, utilizing the commission scale on Appendix II attached hereto.



2.
For the second calendar month of each quarter, the Employee shall be paid the
Employee Bonus in the third month of such quarter (according to the Employer’s
payroll polices) based upon the aggregate RMR booked by the Employer during the
first and second calendar month of such quarter, utilizing the commission scale
on Appendix II attached hereto multiplied by 2.



3.
For the third calendar month of each quarter, the Employee shall be paid the
Employee Bonus in the first month immediately following the end of such quarter
(according to the Employer’s payroll polices) based upon the aggregate RMR
booked by the Employer during the first, second and third calendar month of such
quarter, utilizing the commission scale on Appendix II attached hereto
multiplied by 3.



4.
The Employee shall be entitled to receive a monthly payment of $8,000 (the “Draw
Amount”); provided that any Employee Bonus earned by the Employee pursuant to
(1)-(3) above with respect to any calendar quarter shall be offset, on a dollar
for dollar basis, first against the aggregate amount of any Draw Amounts
previously paid to the Employee during such quarter. If the Employee Bonus with
respect to any calendar quarter is less than $24,000, the Draw Amount for such
calendar quarter shall be the Employee Bonus for such quarter and no additional
Employee Bonus shall be deemed earned by or payable to the Employee under this
Employer Bonus Plan.



5.
For purposes of this Employee Bonus Plan, the minimum RMR targets necessary to
achieve the Employee Bonus shall be $387,000 for each quarter and $1,548,000 for
the full year.



6.
Exception Deals: Employee and Company agrees that there may be certain deals,
total sales from one customer with aggregate RMR over $200,000, which fall
outside of this Employee Bonus Plan and require different compensation criteria.
Exception Deals will be agreed upon in writing prior to the deal being executed
by the Company and Customer.







--------------------------------------------------------------------------------






7.
Transition Months: The Company recognizes the impact that the sales cycle has in
driving and achieving the sales results outlined in this Bonus Plan. For the
period April 1, 2013 through September 30, 2013, the Employee shall be entitled
to receive the greater of a) the Employee Bonus based on the prior Employee
Bonus Plan executed in March 2012; or b) the Employee Bonus outlined in this
agreement.



8.
Long Term Incentive Compensation: The Company shall establish a long term
executive compensation plan for Employee.





APPENDIX I
COMMISSION SCALE
[commissionscalea01.jpg]




